In the circuit court of Gallatin county plaintiff in error, Ed Cook, was indicted, tried, convicted and sentenced to a term of eighteen years' imprisonment in the penitentiary for the murder of Thomas Lang, and the record is now before this court for review upon writ of error.
On December 8, 1926, what purported to be a bill of exceptions was by order of this court stricken from the files of this case and no bill of exceptions is now on file herein. The alleged errors relied upon and discussed in plaintiff in error's brief and argument relate only to the admission of evidence, the giving and refusing of instructions and the sufficiency of the evidence. None of these questions can be considered by this court without a bill of exceptions. No error being assigned and argued upon the *Page 534 
record of this case as it exists here, there is nothing for the court to consider. People v. Newcom, 318 Ill. 188.
The judgment of the circuit court of Gallatin county must be affirmed.
Judgment affirmed.